DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a platform” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MCFALL et al. (US 2020/0327252 A1), hereinafter, “MCFALL”.
Regarding Claims 1, 13 and 20, MCFALL discloses a method and corresponding system, wherein the system comprises: 
one or more processors (See, Paragraph 0070); and 
memory (See, Paragraphs 0070 and 0393) storing instructions that, when executed by the one or more processors, cause the system to: 
generate matches between a first set of entities in a first dataset from a first data provider and a second set of entities in a second dataset from a second data provider based on comparisons of a first set of fields in the first dataset with a second set of fields in the second dataset (See, Fig. 1 and Paragraph 0024, “Another aspect is a computer-implemented method for managing and sharing sensitive data consisting of a combination of sensitive datasets, joined together. Data may be joined against a common identifier (such as a social security number), while protecting that common identifier and ensuring that it is not revealed in the matching process or the resulting joined dataset. The joined dataset may then be anonymized” and 0082, “Sometimes sensitive data consists of a combination of sensitive datasets, joined together. SecureLink Oblivious Matching offers a way for data to be joined against a common identifier (such as a social security number), while protecting that common identifier and ensuring that it is not revealed in the matching process or the resulting joined dataset”); 
modify a join query for joining the first and second datasets to include one or more operators representing one or more compliance rules for the first or second datasets, wherein the join query comprises a join predicate represented by the generated matches (See, Paragraph 0082, “Sometimes sensitive data consists of a combination of sensitive datasets, joined together. SecureLink Oblivious Matching offers a way for data to be joined against a common identifier (such as a social security number), while protecting that common identifier and ensuring that it is not revealed in the matching process or the resulting joined dataset” and Paragraph 0174, “SecureLink is a system to allow data about individuals from a large, diverse group of organisations (“Contributors”)—many of whom may be direct competitors—and join it together for the purposes of a central organisation (the “Recipient”), whilst preserving the privacy of the individuals and organisations involved.” Also see, Paragraphs 0109 and 0278); 
execute the modified join query to produce, from the first and second datasets, a joined dataset that adheres to the one or more compliance rules (See, Paragraph 0078, “Privitar Publisher scans datasets to identify sensitive data or identifying datasets, and enables the anonymisation of sensitive or identifying datasets by processing that data to produce a safe copy” and Paragraph 0214, “The recipient agent is then able to pass the decrypted identifiers and the corresponding data onto the Recipient's data processing infrastructure (for example, save the data file for ETL (Extract Transform Load) to a data lake). In this infrastructure, all the received datasets from various Contributors may be joined on their masked ID columns, and it will work as if the Recipient were joining on the raw ID columns”); 
store data related to the joined dataset within a platform that logically isolates the joined dataset from one or more additional datasets that are not from the first and second data providers (See, Fig. 1, “Anonymised Data” and Paragraph 0082, “The joined dataset may then be anonymised using Privitar Publisher, or made available for privacy preserving analysis using Privitar Lens”); and 
during processing of queries of the stored data, modifying the queries to include one or more additional operators that enforce one or more access control policies for the data (See, Paragraph 1090, “Privitar Lens provides single gateway access for privacy. We can generalise it as follows: A privacy preserving query method and system for querying a database in which a single access point for configuration of the query system is provided, and in which the system's privacy controls are configured by a data holder from this single access point, and in which the database is queried by a data analyst from this single access point.” and Paragraph 0387, “Interactive lookup via Hive SerDe—Publisher contains a Hive SerDe component that allows Hive queries over anonymised data to be dynamically de-tokenised when the query is run. The behaviour of the SerDe depends on the current user's role or access permissions. If the user has the appropriate permission to see the raw values, then any tokenised values in the result set returned by Hive can be dynamically looked-up in the appropriate Publisher Token Vault. Users without the required permission continue to see the tokenised values”).
Regarding Claims 2 and 14, the rejection of claims 1 and 13 is incorporated and MCFALL further discloses storing the data related to the joined dataset comprises storing, in the platform, a derived dataset that is produced from one or more fields in the joined dataset (See, Paragraph 0278); and modifying the queries to include the one or more additional operators that enforce the access control policy for the joined dataset comprises adding, to a query of the derived dataset (See, Paragraphs 0022 and 0214), an operator that enforces an access control policy for an entity for which the query is performed (See, Paragraphs 0387 and 1090). 
Regarding Claim 3, the rejection of claim 2 is incorporated and MCFALL further discloses wherein storing the derived dataset in the platform comprises storing the derived dataset in one or more data stores within the platform based on a schema for the derived dataset (See, Fig. 1, “Anonymised Data” and also Paragraphs 0213 and 0238).
Regarding Claims 6 and 17, the rejection of claims 1 and 13 is incorporated and MCFALL further discloses wherein modifying the join query to include the one or more operators representing the compliance rules comprises: matching a field in the join query to a compliance rule representing a privacy setting for the field (See, Paragraph 0024); and inserting, into a relational operator tree representing the join query (See, Paragraph 0505), an operator comprising a filter that is selectively applied to the field based on a value of the privacy setting (See, Paragraphs 0088 and 0505).
Regarding Claim 7, the rejection of claim 1 is incorporated and MCFALL further discloses wherein modifying the queries to include the one or more additional operators that enforce the one or more access control policies for the data comprises: processing a query of the data by an entity based on an amount of the data accessed by the query and a data access limit for the entity (See, Paragraphs 0083 and 0151).
Regarding Claims 8 and 18, the rejection of claims 1 and 13 is incorporated and MCFALL further discloses wherein modifying the queries to include the one or more additional operators that enforce the one or more access control policies for the data comprises: prior to executing a query of the data by an entity, verifying that the access control policy grants the entity access to the data (See, Paragraph 0106).
Regarding Claim 9, the rejection of claim 1 is incorporated and MCFALL further discloses wherein the platform logically isolates the joined dataset from the one or more additional datasets that are not from the first and second data providers by: modifying execution of the queries to exclude the additional datasets from results of the queries (See, Paragraphs 0170 and 0469).
Regarding Claims 10 and 19, the rejection of claims 1 and 13 is incorporated and MCFALL further discloses wherein the platform logically isolates the joined dataset from the one or more additional datasets that are not from the first and second data providers by: encrypting the data with a first key for the first or second data provider (See, Paragraph 0188); encrypting the one or more additional datasets with one or more keys for additional data providers that do not include the second data provider (See, Paragraph 0387); and during processing the queries of the data, decrypting the data using the first key (See, Paragraphs 0378 and 1173).
Regarding Claim 11, the rejection of claim 1 is incorporated and MCFALL further discloses wherein the first and second sets of entities comprise at least one of: a user; an employee; a company; a school; a job; and a skill (See, Fig. 4 and Paragraphs 0089 and Paragraph 0658).
Regarding Claim 12, the rejection of claim 1 is incorporated and MCFALL further discloses wherein the first and second sets of fields comprise at least one of: a name; a location; a title; a position; a seniority; and a company (See, Fig. 4 and Paragraphs 0089 and Paragraph 0658).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MCFALL in view of Cazin (US 2018/0096018 A1), hereinafter, “Cazin”.
Regarding Claim 5, the rejection of claim 1 is incorporated and MCFALL further disclose wherein generating the matches between the first set of entities and the second set of entities comprises: applying a machine learning model to the fields shared by the first and second sets of entities to produce match 
Cazin discloses producing a match score and generating matches between the first and second sets of entities based on the match scores (See, Paragraphs 0009 and 0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce, in the system of MCFALL, a match score and generating matches between the first and second sets of entities based on the match scores as taught by Cazin because “Matching modules can compute a score using a function that has a parameter that allows the strictness of the matching to be adjusted or tuned” (See, Cazin, Paragraph 0010).
Regarding Claim 16, the rejection of claim 13 is incorporated and MCFALL does not explicitly disclose wherein generating the matches 2between the first set of entities and the second set of entities comprises: 3assigning a confidence score to a match between a first entity in the 4first dataset and a second entity in the second dataset based on exact matches 5between the first set of fields for the first entity and the second set of fields for 6the second entity; and  7identifying the match as valid when the confidence score exceeds a 8threshold.
Cazin discloses assigning a confidence score to a match between a first entity in the 4first dataset and a second entity in the second dataset based on exact matches 5between the first set of fields for the first entity and the second set of fields for 6the second entity; and  7identifying the match as valid when the confidence score exceeds a 8threshold (See, Paragraphs 0009, 0011 and 0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign, in the system of MCFALL, a confidence score to a match between a first entity in the 4first dataset and a second entity in the second dataset based on exact matches 5between the first set of fields for the first entity and the second set of fields for 6the second entity; and  7identifying the match as valid when the confidence score exceeds a 8threshold as taught by Cazin because “Matching modules can compute a score using a function that has a parameter that allows the strictness of the matching to be adjusted or tuned” (See, Cazin, Paragraph 0010).

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435